DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUDA et al. (US 20200210548 A1), referred herein as FUKUDA in view of Umeda et al. (US 5544348 A), referred herein as Umeda.
Regarding Claim 1, FUKUDA teaches a non-transitory computer-readable recording medium having stored therein a displaying program for causing a computer to execute a process comprising (FUKUDA [0081] A production plan creation processing program 13 and a production plan display processing program 14 which will be described later are stored and retained in this main storage apparatus 11):
accepting production plans of a plurality of items (FUKUDA Abst: A production plan supporting apparatus and method capable of effectively supporting making of a production plan for a product whose production process has a branch(es); [0063] Next, a case where works of two different types of times (items K1 and K2) are input to the aforementioned production process);
determining whether the plurality of accepted items are produced or sequentially (FUKUDA [0049] let us assume that the past actual results when works of lot L1 to lot L5 are sequentially input, one lot by one lot, by every unit time (every hour in this example) from the time slot “1” to the production process are in a status as illustrated in FIG. 4);
when the plurality of items are determined to be produced or sequentially (FUKUDA Abst: when sequentially inputting a work(s) on a production unit basis to a production process in accordance with a predetermined input plan),
displaying a display component representing FUKUDA [0046] When the failure occurs in process B, the work proceeds to the repair process R1 as described above. So, FIG. 2 shows that after process B ends, a route for the work branches to process C and the repair process R1 as its destinations. Similarly, when the failure occurs in process C, the work proceeds to process D. So, FIG. 2 shows that when process C ends, the work route branches to process D and the repair process R2 at its destinations), and 
displaying display components associated with each of the plurality of items in a time period in which the display component representing the material is arranged (FUKUDA [0058] FIG. 5 is a Gantt chart generated by stacking existence probability models for the respective lots one over another when the work of one lot (lot L1 to lot L5) was input to the production process every hour in a sequential order from “9:00” (hereinafter referred to as the total existence probability Gantt chart). Each of “L1” to “L5” in the drawing represents the number of the corresponding lot. Furthermore, FIG. 6 shows the calculation results of the existence probability of each lot L1 to L5 in each time slot of each process by substituting the branching rate (a1=40%, a1.sup.18=60%, a2=20%, a2.sup.˜=80%) into “a1,” “a1.sup.˜,” “a2,” and “a2.sup.˜,” respectively, in FIG. 5).
FUKUDA does not but Umeda teaches
[[determining]] items are produced simultaneously (Umeda Abst: The first step is to search for an (accidental simultaneous state-events) object, which causes an event at the time prescribed by the root fram); and
a material common to the plurality of items (Umeda col2, ll50-55: The chain is sequentially caused to go backward to the previous process in a manner such that each process takes up work-in-process and raw materials "as required.").
Umeda discloses a method and apparatus is provided to simulate a system that is modelled by object frames which describe information on the events to be processed by the system, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified FUKUDA to incorporate the teachings of Umeda, and apply the processing algorithm for simultaneous state-events, and material requirement calculation program, as taught by Umeda into the technology for supporting making of the production plan.
Doing so would provide a discrete type simulation method and related apparatus that makes it easy to describe the processing algorithm for simultaneous state-events frequently occurring in a complicated system, and enable efficient processing.

Regarding Claim 2, FUKUDA in view of Umeda teaches the non-transitory computer-readable recording medium according to claim 1, and further teaches wherein a length of the display component associated with each of the plurality of items is determined in accordance with information on a production amount of the item (FUKUDA [0068] In the example of FIG. 12, the maximum existence probability of the work in the time slot “12:00” of process B is “110%.” “110%” is a value 1.1 times as large as “100%.” Therefore, you can see that there is a possibility that the works in an amount 1.1 times, at the maximum, as large as the amount which can be processed within the specified time by the resources prepared in advance (the amount of the works whose maximum existence probability is “100%”) may flow into this time slot line of process B; and you can recognize that this may possibly become a bottleneck and disrupt the production).

Regarding Claim 3, FUKUDA in view of Umeda teaches the non-transitory computer-readable recording medium according to claim 1, and further teaches wherein a length of the display component representing 10the material is determined in accordance with a quantity set in a production plan of the display component representing the material (FUKUDA [0065] FIG. 10 illustrates a total existence probability Gantt chart when works of products of the two items K1 and K2 of only five lots, one lot at a time, are input to the production process alternately in this sequential order every hour from “9:00.” Referring to FIG. 10, “L1” to “L5” represent the lot number of the corresponding lot (lot L1 to lot L5). In this example, “L1,” “L3,” and “L5” are lots of the work regarding the product of the item K1 “L2” and “L4” are lots of the work regarding the product of the item K2; [0066] Furthermore, FIG. 11 shows the existence probabilities of the respective lots L1 to L5 in the respective time slots of the respective processes, which are calculated by substituting the corresponding branching rates (a1=40%, a1.sup.˜=60%, a2=20%, a2.sup.˜=80%, b1=80%, b2=10%) of the examples of FIG. 1 to FIG. 9 in “a1,” “a1.sup.˜,” “a2,” “a2.sup.˜,” “b1,” and “b2” in FIG. 10, respectively. In this example as well, the maximum value of the existence probability of the work in each time slot of each process can be calculated as the total sum of all the existence probabilities indicated in that time slot of that process) and a capability of a production line on which the display component representing the material is 15arranged (Umeda col9, ll15-22: As shown in Table 4, a frame of a trans consists of three, slots one relating to the system resources, one relating to the linked information, and an operation. Resources include a cart used as transporting equipment. For each cart, the name of the product-in-process to be loaded and the loading amount is determined, which corresponds to the definition of conveying amount per cycle, or, the conveyance lot. The lot size and the conveying capability between processes can be evaluated together with the conveying time). The same motivation as Claim 1 applies here.

Regarding Claim 4, FUKUDA in view of Umeda teaches the non-transitory computer-readable recording medium according to claim 1, and further teaches wherein a length of the display component representing 20the material is determined to be a production time of a production plan having a longest production time among a plurality of production times of the production plans of the plurality of items (FUKUDA [0056] in the case of the example in FIG. 3, the maximum value of the existence probability of the work to exist in process D in the time slot “6” can be calculated as a total value of the branching rate).

Regarding Claim 5, FUKUDA in view of Umeda teaches the non-transitory computer-readable recording medium according to claim 1, and further teaches wherein a length of the display component representing the material is determined to be a longest 5production time of one of the plurality of items among a plurality of production times corresponding to the plurality of items (FUKUDA [0049] Furthermore, “a1” represents the branching rate for the work to proceed from process B to the repair process R1. This branching rate can be set based on the past actual results. For example, let us assume that the past actual results when works of lot L1 to lot L5 are sequentially input, one lot by one lot, by every unit time (every hour in this example) from the time slot “1” to the production process are in a status as illustrated in FIG. 4. Incidentally, a flow of the process is expressed as “time” in FIG. 2 and FIG. 3; however, the actual results have information about actually worked time, the “time” is expressed as “time slots” in FIG. 4 and specific time starting from “9:00” is assigned to each “time slot” colum).

Regarding Claim 6, FUKUDA in view of Umeda teaches the non-transitory computer-readable recording medium according to claim 1, and further teaches wherein 
the plurality of items are made from the one material (Umeda col8, ll34-50: The cyclic type describes the work of carrying in and out the raw materials/finished product of a predetermined item in a predetermined amount at a constant time interval… there is a slot for describing buffers of the same types as described previously i.e. shared/inherent buffers); 
a length of the display component representing the material is determined in accordance with a sum of a plurality of production times of the plurality of items or a sum of a plurality of production times of the production plans of the plurality of items, and a number of assortments of the plurality of items from the material (Umeda col18, FIG. 6: (1) Machine defined by the production cell‌ Total operation time‌ Input waiting time‌ Output waiting time‌ Repairing time‌ Arrangement time‌ Worker waiting time for machine operation‌ Worker waiting time for repair and arrangement‌ (2) Each item of conveying equipment defined by‌ trans‌ Total conveyance time‌ Work time for carry-in and carry-out‌ Carry-in waiting time‌ Carry-out waiting time‌ (3) Each operator defined by operator‌ Total work time‌).
The same motivation as Claim 1 applies here.
Regarding Claim 7, FUKUDA in view of Umeda teaches the non-transitory computer-readable recording medium according to claim 1, and further teacheswherein the plurality of items are produced from the 25one material(Umeda col8, ll34-50: The cyclic type describes the work of carrying in and out the raw materials/finished product of a predetermined item in a predetermined amount at a constant time interval… there is a slot for describing buffers of the same types as described previously i.e. shared/inherent buffers). The same motivation as Claim 1 applies here.

Regarding Claim 8, FUKUDA in view of Umeda teaches a method for displaying executed by a computer (FUKUDA [0081] A production plan creation processing program 13 and a production plan display processing program 14 which will be described later are stored and retained in this main storage apparatus 11). The metes and bounds of the rest of the limitations of the method claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 9-14, FUKUDA in view of Umeda teaches the method according to claim 8. The metes and bounds of the method substantially correspond to the claim as set forth in Claims 2-7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 15, FUKUDA in view of Umeda teaches an information processing apparatus (FUKUDA [0081] A production plan creation processing program 13 and a production plan display processing program 14 which will be described later are stored and retained in this main storage apparatus 11). The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 16-20, FUKUDA in view of Umeda teaches the information processing apparatus 15according to claim 15. The metes and bounds of the apparatus substantially correspond to the claim as set forth in Claims 2-6; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611